Title: From George Washington to Colonel Stephen Moylan, 3 February 1780
From: Washington, George
To: Moylan, Stephen


          
            Dear Sir
            Head Quarters Morris Town 3d Feby 1780
          
          I have been favd with yours of the 4th 17th and 22d ulto. Since I wrote to you to remove all the Cavalry to Colchester, I have seen a second representation from Mr Hubbard to the Quarter Master General, in which he seems to confess that they cannot be accommodated with conveniency at Colchester, and wishes Sheldons Regiment to be left at Weathersfeild—I shall therefore leave the Cantonment of the Horse to your discretion, and have only to recommend to you to keep them as compact as the State of Forage and Quarters will admit. I should be sorry that there should be any misunderstanding between Governor Trumbull and you, and I think you acted with great prudence in not answering a warm letter from him in the same stile, as you had reason to think he had been unwarrantably prejudiced. You will, upon the whole, find many advantages by cultivating a good understanding with the Civil Authority.
          Captains Pike and Craig called upon me for Money for the recruiting Service. I dissuaded them from going upon that Business, upon an assurance that they would involve themselves in a very heavy Expence, with scarce any prospect of success. I have no power to allow a greater Bounty to the Officer than 20 dollars for each Recruit, which, admitting he should be more than

commonly successful, would in these times be incompetent. I think you had best turn your attention to reinlisting your old Men, and to picking up new Recruits in the Country near the Quarters of your Regiment. This may be done without incurring any extra Expence.
          The promotion of Lt Colo. White to the command of the 1st Regiment will not occasion the promotion of a Feild officer. He takes command as Lt Colo. Commandant, in which case, there will be only another Feild officer, a Major, to the Regiment. Lt Colo. Temple now of the 1st will take Lt Colo. Whites place in the 4th This is agreeable to the Regulations of the Army.
          As Capt. Bull is confessedly the eldest Capt. of the Line, he may proceed forthwith to take the Majority of the 1st Regiment. I will, if he will call at Head Quarters in his way, give him a Certificate to the Board of War, to obtain his Commission.
          If Capt. Fauntleroy was appointed by you previous to Capt. Hopkins, he must undoubtedly take Rank of him. Capt. Hopkins has great merit from his attention to his duty and from the length of his service—and, by his representation, he has been much disappointed in his expectations: But, if former promises have not been complied with, he cannot on that account revive old Claims to the detriment of Capt. Fauntleroy, who, if I am rightly informed, has been always considered in the Regiment as the senior officer. I an Dear Sir Your most obt Servt
          
            Go: Washington
          
        